     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 1 of 12


1    CLAUDIA M. QUINTANA
     City Attorney, SBN 178613
2    BY: TIMOTHY R. SMYTH
3    Deputy City Attorney, SBN 258661
     CITY OF VALLEJO, City Hall
4    555 Santa Clara Street, P.O. Box 3068
     Vallejo, CA 94590
5    Tel: (707) 648-4545
6    Fax: (707) 648-4687
     Email: timothy.smyth@cityofvallejo.net
7
     Attorneys for Defendants CITY OF VALLEJO,
8
     OFFICER KENNETH JACKSON, OFFICER ROBERT DeMARCO
9
                                 UNITED STATES DISTRICT COURT
10
         FOR THE EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
11

12   BRIAN BUSTER,                                       Case No: 2:18-cv-01860-TLN-EFB
13
                    Plaintiff,
14
            vs.                                          ANSWER OF DEFENDANTS CITY OF
15                                                       VALLEJO, OFFICER KENNETH
16   CITY OF VALLEJO, OFFICER KENNETH                    JACKSON, AND OFFICER ROBERT
     JACKSON, OFFICER ROBERT DEMARCO,                    DeMARCO TO PLAINTIFF’S FIRST
17   and DOE VALLEJO POLICE OFFICERS 1-25;               AMENDED COMPLAINT; JURY TRIAL
                                                         DEMANDED
18
                   Defendants.
19

20
            COMES NOW Defendants CITY OF VALLEJO and OFFICER KENNETH JACKSON
21
     and OFFICER ROBERT DeMARCO (hereinafter referred to collectively as “Defendants”)
22
     answer Plaintiff’s First Amended Complaint (hereinafter “Complaint”) as follows:
23
                                           INTRODUCTION
24
            Answering the preamble paragraph of the Complaint, Defendants admit that Plaintiff’s
25
     attempt to state a claim for damages pursuant to 42 USC § 1983, but deny engaging in any
26
     unconstitutional and tortious conduct.    Except as expressly admitted, the Defendants lack
27
     sufficient knowledge or information to form a belief as to the truth of the remaining allegations
28
     in this paragraph and on that basis deny each and every remaining allegation contained therein.

          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -1-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 2 of 12


1                                               I. PARTIES
2           1.      Answering the first paragraph of the Complaint, the Defendants lack sufficient
3    information to admit or deny that Plaintiff Brian Buster was at all times relevant to the complaint
4    living in the City of Vallejo.
5           2.      Answering the second paragraph of the Complaint, Defendants admit that the
6    CITY OF VALLEJO is a municipal corporation duly formed under the laws of the State of
7    California and located within the Eastern District of California.
8           3.      Answering the third paragraph of the Complaint, Defendants admit OFFICER
9    ROBERT DeMARCO was at all times relevant to the Complaint employed by the CITY OF
10   VALLEJO as a peace officer at the time of the alleged incident giving rise to this action.
11   Defendants admit that Plaintiff asserts that he brings claims against OFFICER ROBERT
12   DeMARCO in his individual capacity.
13          4.      Answering the fourth paragraph of the Complaint, Defendants admit OFFICER
14   KENNETH JACKSON was at all times relevant to the Complaint employed by the CITY OF
15   VALLEJO as a peace officer at the time of the alleged incident giving rise to this action.
16   Defendants admit that Plaintiff asserts that he brings claims against OFFICER ROBERT
17   DeMARCO in his individual capacity.
18          5.      Answering the fifth paragraph of the Complaint, Defendants lack sufficient
19   knowledge or information to form a belief as to the truth of the allegations contained in this
20   paragraph and on that basis deny each and every remaining allegation contained therein.
21          6.      Answering the sixth paragraph of the Complaint, Defendants lack sufficient
22   knowledge or information to form a belief as to the truth of the allegations contained in this
23   paragraph and on that basis deny each and every remaining allegation contained therein.
24                                     II. JURISDICTION AND VENUE
25          7.      Answering the seventh paragraph of the Complaint, Defendants admit that Vallejo
26   Police Officers interacted with decedent on May 20, 2017 in Vallejo, California. Defendants
27   admit jurisdiction is proper, but deny liability under the stated code sections and constitutional
28   amendments to the underlying facts. Defendants lack sufficient knowledge or information to


           ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
               DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                               -2-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 3 of 12


1    form a belief as to the truth of the remaining allegations contained in this paragraph and on that
2    basis deny each and every remaining allegation contained therein.
3           8.      Answering the eighth paragraph of the Complaint, Defendants agree venue is
4    proper in this Court.
5                                       III. STATEMENT OF FACTS
6           9.      Answering the ninth paragraph of the Complaint, Defendants lack sufficient
7    knowledge or information to form a belief as to the truth of the allegations contained in this
8    paragraph and on that basis deny each and every allegation contained therein.
9           10.     Answering the tenth paragraph of the Complaint, Defendants lack sufficient
10   knowledge or information to form a belief as to the truth of the allegations contained in this
11   paragraph and on that basis deny each and every allegation contained therein.
12          11.     Answering the eleventh paragraph of the Complaint, Defendants lack sufficient
13   knowledge or information to form a belief as to the truth of the allegations contained in this
14   paragraph and on that basis deny each and every allegation contained therein.
15          12.     Answering the twelfth paragraph of the Complaint, Defendants lack sufficient
16   knowledge or information to form a belief as to the truth of the allegations contained in this
17   paragraph and on that basis deny each and every allegation contained therein.
18          13.     Answering the thirteenth paragraph of the Complaint, Defendants lack sufficient
19   knowledge or information to form a belief as to the truth of the allegations contained in this
20   paragraph and on that basis deny each and every allegation contained therein.
21          14.     Answering the fourteenth paragraph of the Complaint, Defendants lack sufficient
22   knowledge or information to form a belief as to the truth of the allegations contained in this
23   paragraph and on that basis deny each and every allegation contained therein.
24          15.     Answering the fifteenth paragraph of the Complaint, Defendants admit having
25   emergency lights activated when arriving at 1421 Delwood, where Plaintiff had exited his
26   vehicle. Defendants lack sufficient knowledge or information to form a belief as to the truth of
27   the allegations contained in this paragraph and on that basis deny each and every allegation
28   contained therein.


          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -3-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 4 of 12


1           16.     Answering the sixteenth paragraph of the Complaint, Defendants admit pulling
2    over shortly after Plaintiff stopped his vehicle. Defendants admit issuing commands to Plaintiff,
3    including for Plaintiff to lie down on the ground.
4           17.     Answering the seventeenth paragraph of the Complaint, Defendants deny each
5    and every allegation contained therein.
6           18.     Answering the eighteenth paragraph of the Complaint, Defendants deny
7    OFFICER ROBERT DeMARCO kicked the plaintiff in the face and head. Defendants admit
8    OFFICER ROBERT DeMARCO kicked at the arm and shoulder area of Plaintiff after Plaintiff
9    moved his hands beneath his person.
10          19.     Answering the nineteenth paragraph of the Complaint, Defendants deny
11   OFFICER ROBERT DeMARCO kicked Plaintiff in the face. Defendants admit OFFICER
12   KENNETH JACKSON delivered a single elbow strike to Plaintiff’s head area when Plaintiff
13   abruptly lifted his head and body area. Defendants also deny any inferences in the sequence of
14   events that may be drawn from the facts as stated in this paragraph of the Complaint.
15          20.     Answering the twentieth paragraph of the Complaint, Defendants admit
16   OFFICER ROBERT DeMARCO struck plaintiff three times using his collapsible baton when
17   Plaintiff refused to place his hands behind his back. Defendants lack sufficient knowledge or
18   information to form a belief as to the truth of the remaining allegations contained in this
19   paragraph and on that basis deny each and every remaining allegation contained therein.
20          21.     Answering the twenty-first paragraph of the Complaint, Defendants deny Plaintiff
21   was screaming his daughter’s name and making statements about what had occurred regarding
22   his child until after he placed his hands behind his back as ordered by OFFICER ROBERT
23   DeMARCO. Defendants deny any inference of wrongdoing associated with the force used to
24   detain the Plaintiff by this paragraph. Defendants lack sufficient knowledge or information to
25   form a belief as to the truth of the remaining allegations contained in this paragraph and on that
26   basis deny each and every remaining allegation contained therein
27          22.     Answering the twenty-second paragraph of the Complaint, Defendants deny each
28   and every allegation contained therein.


          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -4-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 5 of 12


1              23.      Answering the twenty-third paragraph of the Complaint, Defendants admit the
2    Plaintiff was taken to Sutter Hospital in Solano County subsequent to his arrest. Defendants lack
3    sufficient knowledge or information to form a belief as to the truth of the remaining allegations
4    contained in this paragraph and on that basis deny each and every remaining allegation contained
5    therein
6              24.      Answering the twenty-fourth paragraph of the Complaint, Defendants lack
7    sufficient knowledge or information to form a belief as to the truth of the allegations contained in
8    this paragraph and on that basis deny each and every allegation contained therein
9              25.      Answering the twenty-fifth paragraph of the Complaint, Defendants admit a
10   Plaintiff submitted a timely government claim, and a rejection letter to Plaintiff’s claim was sent
11   on December 26, 2017.          Defendants deny receiving Plaintiff’s government tort claim on
12   November 21, 2017.
13
                                         IV. CAUSES OF ACTION
14

15                                               FIRST CLAIM
                     (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C. §1983
16                          (Excessive Force and Monell) – As to All Defendants)
17
               26.      Answering the twenty-sixth paragraph of the Complaint, Defendants re-allege
18
     their answers to the paragraphs 1-25 above with the same force and effect as if they were herein
19
     set out in full.
20
               27.      Answering the twenty-seventh paragraph of the Complaint, Defendants admit on
21
     May 20, 2017, OFFICER ROBERT DeMARCO kicked Plaintiff’s arm and shoulder area when
22
     he pulled his arms beneath his person.        Defendants deny each and every other allegation
23
     contained in this paragraph.
24
               28.      Answering the twenty-eighth paragraph of the Complaint, Defendants admit that
25
     on May 20, 2017, OFFICER KENNETH JACKSON delivered an elbow strike to the plaintiff’s
26
     head area. Defendants deny this force was unreasonable or excessive.
27
               29.      Answering the twenty-ninth paragraph of the Complaint, Defendants admit that
28
     no weapons were found on Plaintiff’s person, and other alternative methods were possibly

           ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
               DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                               -5-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 6 of 12


1    available to effectuate a seizure. Except as expressly admitted herein, Defendants deny each and
2    every remaining allegation contained in this paragraph.
3           30.     Answering the thirtieth paragraph of the Complaint, Defendants deny each and
4    every allegation contained therein.
5           31.     Answering the thirty-first paragraph of the Complaint, Defendants deny each and
6    every allegation contained therein.
7           32.     Answering the thirty-second paragraph of the Complaint, Defendants deny each
8    and every allegation contained therein.
9           33.     Answering the thirty-third paragraph of the Complaint, Defendants deny each and
10   every allegation contained therein.
11          34.     Answering the thirty-fourth paragraph of the Complaint, Defendants deny each
12   and every allegation contained therein.
13          35.     Answering the thirty-fifth paragraph of the Complaint, Defendants deny each and
14   every allegation contained therein.
15          36.     Answering the thirty-sixth paragraph of the Complaint, Defendants deny each and
16   every allegation contained therein.
17
                                           SECOND CLAIM
18                (Negligence – As to all Defendant Officers, Vallejo, and DOES 1-25)

19          37.     Answering the thirty-seventh paragraph of the Complaint, Defendants deny each
20   and every allegation contained therein.
21          38.     Answering the thirty-eighth paragraph of the Complaint, Defendants deny each
22   and every allegation contained therein.
23          39.     Answering the thirty-ninth paragraph of the Complaint, Defendants deny each and
24   every allegation contained therein.
25          40.     Answering the fortieth paragraph of the Complaint, Defendants deny each and
26   every allegation contained therein.
27          41.     Answering the forty-first paragraph of the Complaint, Defendants deny each and
28   every allegation contained therein.


          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -6-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 7 of 12


1                                           THIRD CLAIM
                   (Battery – As to All Defendant Officers, Vallejo and DOES 1-25)
2
            42.     Answering the forty-second paragraph of the Complaint, Defendants re-allege
3
     their answers to the paragraphs 1-41 above with the same force and effect as if they were herein
4
     set out in full.   Defendants deny that Plaintiff’s rights were violated and each and every
5
     allegation contained therein.
6
            43.     Answering the forty-third paragraph of the Complaint, Defendants deny each and
7
     every allegation contained therein.
8
            44.     Answering the forty-fourth paragraph of the Complaint, Defendants admit no
9
     weapon was located on Plaintiff’s person, and other methods to effectuate his seizure were
10
     potentially available. Defendants deny each and every other allegation contained therein.
11
            45.     Answering the forty-fifth paragraph of the Complaint, Defendants deny each and
12
     every allegation contained therein.
13
            46.     Answering the forty-sixth paragraph of the Complaint, Defendants deny each and
14
     every allegation contained therein.
15
            47.     Answering the forty-seventh paragraph of the Complaint, Defendants deny each
16
     and every allegation contained therein.
17
            48.     Answering the forty-eighth paragraph of the Complaint, Defendants deny each
18
     and every allegation contained therein.
19
                                          FOURTH CLAIM
20
             (Intentional Infliction of Emotional Distress – As to All Defendant Officers,
21                                      Vallejo and DOES 1-25)

22          49.     Answering the forty-ninth paragraph of the Complaint, Defendants re-allege their
23   answers to the paragraphs 1-48 above with the same force and effect as if they were herein set
24   out in full. Further, the averments contained in this paragraph are conclusions of law to which
25   no response is required.
26          50.     Answering the fiftieth paragraph of the Complaint, Defendants deny each and
27   every allegation contained therein.
28   //


          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -7-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 8 of 12


1           51.     Answering the fifty-first paragraph of the Complaint, Defendants deny each and
2    every allegation contained therein.
3           52.     Answering the fifty-second paragraph of the Complaint, Defendants deny each
4    and every allegation contained therein.
5           53.     Answering the fifty-third paragraph of the Complaint, Defendants deny each and
6    every allegation contained therein.
7           54.     Answering the fifty-fourth paragraph of the Complaint, Defendants deny each and
8    every allegation contained therein.
9           55.     Answering the fifty-fifth paragraph of the Complaint, Defendants deny each and
10   every allegation contained therein.
11          56.     Answering the fifty-sixth paragraph of the Complaint, Defendants deny each and
12   every allegation contained therein.
13          57.     Answering the fifty-seventh paragraph of the Complaint, Defendants deny each
14   and every allegation contained therein.
15
                                   FIFTH CLAIM
16       (BANE ACT VIOLATION – As to All Defendant Officers, Vallejo and DOES 1-25)

17          58.     Answering the fifty-eighth paragraph of the Complaint, Defendants re-allege their
18   answers to the paragraphs 1-57 above with the same force and effect as if they were herein set
19   out in full. Defendants deny that Plaintiff’s rights were violated and each and every allegation
20   contained therein.
21          59.     Answering the fifty-ninth paragraph of the Complaint, Defendants deny each and
22   every allegation contained therein.
23          60.     Answering the sixtieth paragraph of the Complaint, Defendants deny each and
24   every allegation contained therein.
25          61.     Answering the sixty-first paragraph of the Complaint, Defendants deny each and
26   every allegation contained therein.
27          62.     Answering the sixty-second paragraph of the Complaint Defendants deny each
28   and every allegation contained therein.


          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              -8-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 9 of 12


1           63.     Answering the sixty-third paragraph of the Complaint, Defendants deny each and
2    every allegation contained therein.
3           64.     Answering the sixty-fourth paragraph of the Complaint, Defendants deny each
4    and every allegation contained therein.
5           65.     Answering the sixty-fifth paragraph of the Complaint, Defendants deny each and
6    every allegation contained therein.
7                                                       PRAYER
8           Defendants deny that Plaintiff is entitled to the relief requested or any relief at all
9    whatsoever.
10                                         AFFIRMATIVE DEFENSES
11          1.      As a first affirmative defense, Defendants allege that the Complaint for Damages
12   fails to state any claim upon which relief can be granted.
13          2.      As a second affirmative defense, Defendants allege that Plaintiff’s claims are
14   barred by the applicable statutes of limitation.
15          3.      As a third affirmative defense, Defendants allege that Plaintiff’s own negligent
16   conduct proximately contributed to the alleged injuries and damages.             Any jury verdict in
17   Plaintiff’s favor that may be rendered in this case, therefore, must be reduced by the percentage
18   that Plaintiff’s conduct contributed to any of his or her damages or injuries.
19          4.      As a fourth affirmative defense, Defendants allege that at all times herein
20   mentioned, all actions taken by the Defendant officers were reasonable under the circumstances
21   and taken under a reasonable belief that the actions were not unlawful. The Defendant officers
22   are therefore entitled to qualified immunity from liability for matters set forth in the Complaint
23   for Damages.
24          5.      As a fifth affirmative defense, Defendants allege that any harm which came to
25   Plaintiff was a direct and proximate cause of their own actions.
26          6.      As a sixth affirmative defense, Defendants allege Plaintiff’s alleged damages or
27   injuries were aggravated by Plaintiff’s failure to use reasonable diligence to mitigate them.
28          7.      As a seventh affirmative defense, Defendants allege that any of Plaintiff’s
     damages or injuries were proximately caused by the negligence of other persons, firms,
           ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
               DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                               -9-
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 10 of 12


1     corporations or entities, for whom the Defendants are not responsible. Should Plaintiff be
2     entitled to recover under the Complaint for Damages, any recovery should be reduced in
3     proportion to the negligence of such other persons, firms, corporations or entities.
4            8.      As an eighth affirmative defense, Defendants allege that the defendant officers
5     were acting in their official capacities at all times relevant to this action, and any alleged actions
6     were made in good faith, without malice, or were performed with a reasonable belief that their
7     actions were authorized by and in accord with existing law and authority.
8            9.      As a ninth affirmative defense, Defendants allege that all actions taken were
9     privileged as a matter of law.      Consequently, no liability can be cast upon them in their
10    individual capacities to the extent they become parties to this lawsuit.
11           10.     As a tenth affirmative defense, the Defendants allege that Plaintiff’s arrest and/or
12    detention was made lawfully with probable cause or reasonable suspicion.
13           11.     As an eleventh affirmative defense, Defendants allege that Plaintiff had full
14    knowledge of all the risks, dangers, and hazards, if any there were, and nevertheless voluntarily
15    and with full appreciation of the amount of danger involved in their actions and the magnitude of
16    the risk involved, assumed the risk of injuries and damages.
17           12.     As a twelfth affirmative defense, Defendants allege that Defendant shall only be
18    responsible for damages in an amount determined pursuant to and in accordance with
19    Proposition 51 (Civil Code § 1431.2).
20           13.     As a thirteenth and separate affirmative defense, Defendants allege that Plaintiff’s
21    Complaint exceeds the scope of their government claim, both in respect to theories of liability
22    asserted and to injuries and damages claimed. It is therefore barred pursuant to Government
23    Code §§ 900 et seq. and Code of Civil Procedure § 313.
24           14.     As a fourteenth and separate affirmative defense. Defendants allege that there is
25    no statutory or other basis for the attorney’s fees sought by Plaintiff.
26           15.     As a fifteenth affirmative defense, the Defendants allege that Plaintiff’s claims
27    against the CITY OF VALLEJO under 42 U.S.C. § 1983 are contrary to law, in that they are
28    founded upon the doctrine of respondeat superior. Neither a municipality nor its officers,


            ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
                DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                                - 10 -
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 11 of 12


1     supervisors, or policymakers can be held liable under 42 U.S.C. § 1983 under a respondeat
2     superior theory. Monell v. Department of Social Services, 436 U.S. 658, 691 (1978).
3               16.    As a sixteenth affirmative defense, the Defendants allege that they are immune
4     from the claims contained in Plaintiff’s Complaint pursuant to the provisions of California Penal
5     Code Sections 835, 835(a), 836 and 836.5.
6               17.    As a seventeenth affirmative defense, the Defendants allege that Plaintiff is not
7     entitled to punitive damages, because punitive damages are unconstitutional and violate the
8     Defendants' right to due process and equal protection.
9               18.    As an eighteenth affirmative defense, the Defendants allege that Plaintiff’s claims
10    for punitive damages are barred by the provisions of Government Code section 818 and City of
11    Newport v. Fact Concerts, Inc., 453 U.S. 247 (1981).
12              19.    As a nineteenth affirmative defense, the Defendants allege that Plaintiff’s state
13    claims are barred pursuant to California Government Code sections 911.2, 911.4, 945.4, 946.6,
14    950.2, 950.6, 815.2, 815.6, 818.2, 818.8, 820, 820.2, 820,4, 820.8, 821, 821.6, 822.2, 844.6, 845,
15    845.2, 845.6, 846, 855, 855.8, 856 and 856.4. Said sections are pleaded as though fully set forth
16    herein.
17              20.    As a twentieth affirmative defense, the Defendants allege that Plaintiff’s claims
18    are barred as res judicata, and/or Heck v. Humphrey, 512 U.S. 477 (1994) as a collateral attack
19    on a criminal conviction in State Court.
20                                          DEMAND FOR JURY
21              Defendants hereby demand a trial by jury as provided by the Seventh Amendment to the
22    United States Constitution and Rule 38 of the Federal Rules of Civil Procedure.
23    //
24    //
25    //
26    //
27    //
28    //


           ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
               DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                               - 11 -
     Case 2:18-cv-01860-TLN-EFB Document 18 Filed 11/12/19 Page 12 of 12


1                                    PRAYER FOR JUDGMENT
2           Wherefore the Defendants pray for judgment as follows:
3           1.     That Plaintiff takes nothing by this action;
4           2.     That the Defendants be awarded the costs of defending this lawsuit;
5           3.     That the Defendants be awarded a judgment against the Plaintiff; and
6           4.     For such other and further relief as this Court deems proper.
7

8     DATED: November 12, 2019                         Respectfully submitted,
9

10                                                      /s/ Timothy R. Smyth
                                                       TIMOTHY R. SMYTH
11                                                     Deputy City Attorney
                                                       Attorney for Defendants, CITY OF VALLEJO,
12                                                     OFFICER KENNETH JACKSON, OFFICER
13                                                     ROBERT DeMARCO

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



          ANSWER OF DEFENDANTS CITY OF VALLEJO, OFFICER KENNETH JACKSON, OFFICER ROBERT
              DeMARCO TO PLAINTIFF’S FIRST AMENDED COMPLAINT; JURY TRIAL DEMANDED
                                              - 12 -
